     Case 5:20-cv-01456-MCS-JPR Document 17 Filed 12/08/20 Page 1 of 1 Page ID #:93



 1
 2                                                             JS-6
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10
       FERNANDO COVARRUBIAS,            ) Case No. EDCV 20-1456-MCS (JPR)
11                                      )
                         Plaintiff,     )
12                                      )          J U D G M E N T
                    v.                  )
13                                      )
       CUSTODY SPECIALIST TRUJILLO      )
14     et al.,                          )
                                        )
15                       Defendants.    )
                                        )
16
17          Pursuant to the Order Dismissing Action for Failure to

18 Prosecute and Failure to State a Claim, IT IS HEREBY ADJUDGED
19 that this action is dismissed.
20
21
               'HFHPEHU
22 DATED:
                                         MARK
                                            K C. SCARSI
23                                       U.S. DISTRICT JUDGE

24
25
26
27
28
